department of the treasury2 internal_revenue_service washington d c date nov contact person uniform issue list legend x y dear sir or madam contact number of -e edt tt this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt from federal_income_tax under sec_501 of the code and are private x after its transfer x will notify the service of its intent to terminate its x foundations under sec_509 a of the code will transfer all of its assets to y private_foundation_status under sec_509 of the code pursuant to sec_507 of the code has no expenditure_responsibility grants outstanding under sec_4945 h of the code x and y are effectively controlled by the same persons the following rulings are requested the proposed merger will qualify as a transfer described in code sec_507 b and will not result in the termination of x's private_foundation_status under code sec_507 a the proposed merger will not subject x to the termination_tax imposed by code sec_507 c the proposed transfer of assets by x to y pursuant to the merger will not be treated as a transfer to a newly-created organization y wili succeed to the aggregate tax_benefit of x under code sec_507 x will treat the proposed transfer to y pursuant to the merger as a transfer of its assets subject_to the amount of any liability x may have incurred under chapter of the code to the extent not satisfied by x following the merger asa result of the proposed merger x's excess qualifying distributions carryovers for prior years if any as defined under code sec_4942 i will be transferred to y the proposed transfer of assets to y pursuant to the merger will not constitute an act of self-dealing and will not subject x its foundation managers and disqualified persons with respect to x to any_tax under code sections 494l a or the proposed transfer of assets to y pursuant to the merger will not give rise to net_investment_income and therefore will not result in the imposition of tax under code sec_4940 the proposed transfer of assets to y pursuant to the merger will not constitute a jeopardizing investment within the meaning of code sec_4944 a of a cc the proposed transfer of assets to y pursuant to the merger will not constitute a taxable_expenditure and therefore will not subject x to tax under code sec_4945 the proposed transfer of assets to y pursuant to the merger will not subject x to any_tax under code sec_4942 for a failure to distribute income x will not have to exercise expenditure_responsibility with respect to the transfer of assets to pursuant to the merger y x will not be subject_to tax under code sec_507 if x informs the internal_revenue_service of it sec_12 intention to terminate its private_foundation_status in a later taxable_year when it has no assets x will not be required to comply with the record-keeping requirements of code sec_4942 g b with respect to the transfer of assets to y pursuant to the merger after the transfer of all of its assets sec_501 c of the code provides for of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section the exemption from federal_income_tax sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under section s07 c sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 a of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 c of the code or b the value of the net assets of the foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of foundation to one or more private_foundations pursuant to foundation shall not be treated as aggregate tax benefits under sec_507 of the code the regulations indicates that private a reorganization each transferee private a newly created organization but shall succeed to the transferor's a transfer of assets from one in sec_507 of the code provides in general that the aggregate tax benefits of an exempt private its exemption from federal_income_tax and the deductions taken by its foundation refer to the value of donors during its existence 2er sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a sec_507 transfer of its assets to another private_foundation sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 1978_2_cb_270 concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 i of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 c of the code does not apply to a transfer of assets pursuant to sec_507 b 2' of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer not constitute any termination of the transferor of assets under sec_507 bh2 of the code will foundation's status as a private_foundation sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 g of the code for exempt purposes sec_4942 a of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 of the code where its distribution is a contribution to i an organization controlled by the transferor or by one or more of the transferor's disqualified persons or a private_foundation that is not an operating_foundation under sec_4942 j of the code ii sec_4942 of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 of the code to show that the transferee foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 of the code the transferee’s qualifying_distribution must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer ay ‘ sec_4944 of the code imposes excise_tax on a private foundation's making of any investment that jeopardizes the conduct of its exempt purposes sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 d h4 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 h on its grants to another private_foundation sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 c b sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 b transfers of its assets to organizations exempt under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 x will transfer all of its assets to y your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because x will transfer all of its assets x's transfer will be a significant disposition of its assets under sec_1_507-3 c of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations x's transfer of its assets under sec_507 of the code to y will not terminate x's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations x‘s transfer of its assets under sec_507 of the code to y will not result in termination_tax under sec_507 of the code under sec_1_507-3 a of the regulations the transfer of x's assets to y pursuant to sec_507 b of the code will result in y not being considered a newly created organization under sec_1_507-3 a i of the regulations upon x's transfer of all of its assets to y y will succeed to x's aggregate tax benefits under sec_507 of the code under sec_1_507-3 of the regulations upon x's transfer of all of its assets to y transferee y will be responsible for any liabilities under chapter of the code of its transferor x to the extent that x does not satisfy such liabilities y fi a as in revrul_78_387 cited above after x transfers all of its assets to y x's excess qualifying_distribution carryover if any under sec_4942 of the code will carry over to y and may be used by y to meet y's own distribution_requirements under sec_4942 of the code under sec_4941 of the code x's transfer of assets to y will not be an act of self-dealing because the transfer will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person for purposes of sec_4941 pursuant to sec_53_4946-1 a of the regulations under sec_4940 of the code x's transfer of its assets to y will not result in any income under sec_4940 of the code x's transfer of assets to y is made for exempt purposes under sec_501 c of the code and will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to exempt_organizations under sec_501 of the code including private_foundations without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer of assets to y will not be a taxable_expenditure under sec_4945 of the code and will not subject x to tax under that section under sec_1_507-3 a 9hi of the regulations the transferee y will be treated as its transferor x so that x's undistributed_income under sec_4942 of the code if not already distributed by x must be taken into account by y in its such requirements as the successor to its transferor x sec_1_507-3 of the regulations provides that where a private_foundation transfers all its assets to an exempt_organization under sec_501 c of the code pursuant to sec_507 b of the code it has no expenditure_responsibility requirement under sec_4945 of the code thus x will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to x's transfer of all of its assets to y of x's filing of its voluntary notice of intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 a of the code will not result in any termination_tax under sec_507 of the code because under sec_507 of the code the value of x's assets after it has transferred all of its assets to y will be zero under requirement g b of the code if any will not apply after x has transferred all of its assets to y recordkeeping a regulations section x's the of under section wg - accordingly we rule that x's transfer of all of its assets and its merger into y will qualify as a transfer under sec_507 b of the code and will not result in the termination of x‘s private_foundation_status pursuant to sec_507 a of the code x's transfer will not subject x to termination_tax under sec_507 of the code x's transfer of assets to y pursuant to sec_507 of the code will not be treated as a transfer to a newly-created organization x's aggregate tax benefits under sec_507 of the code will carry over to y x will treat its transfer to y as a transfer of its assets subject_to the amount of any liability which x may have incurred under chapter of the code to the extent not satisfied by x asa result of x's transfer x's excess qualifying distributions carryovers for prior years if any under sec_4942 of the code will be transferred to y x's transfer of assets to y managers or its disqualified persons to any_tax under sec_4941 of the code will not be an act of self-dealing and will not subject x its foundation x's transfer of assets to will not be subject_to the tax on investment_income under sec_4940 of the code x's transfer of assets to y will not be a jeopardizing investment or result in tax under sec_4944 of the code x's transfer of assets to y will not be a taxable_expenditure or subject x to tax under sec_4945 of the code x's transfer of assets to distribute income y will not subject x to tax under sec_4942 of the code for failure to x will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y x will not be subject_to tax under sec_507 of the code if x informs the internal_revenue_service its intention to terminate its private_foundation_status under sec_509 of the code pursuant to of sec_507 a of the code in a later tax_year when x has no assets x will not be required to comply with any recordkeeping requirements under sec_4942 g b of the code after its transfer of all of its assets because this letter could help to resolve any questions please keep it in your parmanent records this ruling letter is directed only to the organizations that requested it sec_6110 k of the code provides that this ruling letter may not be used or cited as precedent sincerely eigned garland a carter garland a carter chief exempt_organizations technical branch
